Citation Nr: 1702530	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  08-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is clear and unmistakable error in a November 1988 rating decision that denied service connection for hysterectomy.

2.  Entitlement to special monthly compensation for loss of use of creative organ.

3.  Entitlement to an increased rating higher than 20 percent for spondylosis with listhesis and degenerative changes of L5-S1 and convex curvature to the right.

4.  Entitlement to an increased rating higher than 10 percent for neurological manifestation of decreased sensation of the right lower extremity.

5.  Entitlement to an increased rating higher than 50 percent for sleep apnea.

6.  Entitlement to a compensable evaluation for cyst of the left buttock.

7.  Entitlement to an increased rating higher than 30 percent for allergic rhinitis/ chronic rhino-sinusitis.

8.  Entitlement to an increased rating higher than 50 percent for depression.

9.  Entitlement to an effective date prior to March 28, 2007 for the grant of service connection for depression.

10.  Entitlement to an effective date prior to April 9, 2010 for the grant of a total disability rating based on individual unemployability (TDIU).

11.  Entitlement to an effective date prior to August 24, 2010 for the grant of Dependents Educational Assistance under 38 U.S.C.A. § Chapter 35.

12.  Entitlement to service connection arthritis of the right knee, secondary to the service-connected back condition.

13.  Entitlement to service connection for arthritis of the left knee, secondary to service-connected back condition.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) decisions of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  The Veteran provided sworn testimony in support of claims from a previous appeal during a January 2011 hearing before the undersigned Veterans Law Judge.  She has declined the opportunity to testify at a hearing regarding the issues presently on appeal.  See, e.g., October 2016 statement from the Veteran's representative.

This case was previously before the Board in November 2014, at which time the Board, in pertinent part, found that new and material evidence had been received to reopen a service connection claim for an acquired psychiatric disability other than PTSD to include depression; and granted service connection for depression secondary to a hysterectomy performed in service.  Thereafter, the RO in implementing the grant of service connection for depression assigned a 30 percent rating, effective March 28, 2007, in a January 2015 rating decision.  The RO later granted an increased rating of 50 percent for depression, effective March 28, 2007, in an August 2015 rating decision.  The Veteran appealed the rating decision and effective date assigned.

In November 2014 the Board also remanded increased rating claims for sleep apnea, lumbar spine disability, and residuals of cyst on the left buttock for new examinations.  Entitlement to a TDIU prior to April 9, 2010 was remanded so that the RO could refer this matter for consideration of an extraschedular evaluation.  Entitlement to an effective date earlier than August 24, 2011 for assignment of Dependents Educational Assistance under 38 U.S.C.A. § Chapter 35 was considered inextricably intertwined with the other issues being remanded.  Service connection for disabilities of the knees was remanded for examinations to address whether the knees were aggravated by the service-connected back disability.  Finally, the increased rating claim for allergic rhinitis, the clear and unmistakable error petition in the November 1988 rating decision that denied service connection for a hysterectomy, and the claim for entitlement to special monthly compensation for loss of use of a creative organ were remanded for a statement of the case.  These issues were all subsequently appealed by the Veteran and are now before the Board for appellate review. 

The issue of clear and unmistakable error in the January 2015 rating decision that assigned an effective date of March 28, 2007 for the grant of service connection for depression has been raised, as the Board finally denied the March 2007 claim in a May 2011 decision.  Also, as noted in the November 2014 Board decision, the issue of eligibility for payment of attorney's fees from past-due benefits has been raised by the record via a statement received by the Veteran's representative in July 2014 noting that they had filed a notice of disagreement in June 2012 with an April 2012 RO decision denying entitlement to attorney's fees.  A copy of a notice of disagreement dated June 2012 with a date of receipt of July 2014 is of record.  The issue of entitlement to special monthly compensation based on aid and attendance of another person also has been raised by the record via a statement submitted from the Veteran's husband in March 2013.  These matters have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased rating for a back disability, allergic rhinitis, and depression; service connection for bilateral knee disabilities; entitlement to an effective date earlier than April 9, 2010 for the award of a TDIU, and an effective date earlier than August 24, 2011 for the award of Dependents' Educational Assistance; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 1988 rating decision denied service connection for a hysterectomy on the grounds that the hysterectomy performed in service was remedial in nature.

2.  The November 1988 RO decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied. 

3.  The Veteran's anatomical loss of a creative organ is not due to a service-connected disability.

4.  The neurological impairment in the Veteran's right lower extremity is not more than mild.

5.  The Veteran's sleep apnea requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.

6.  The medical evidence shows that the Veteran's left buttock cyst has resolved.

7.  The Veteran's service connection claim for a mental illness was denied in a January 2005 rating decision.  The Veteran did not appeal this decision; nor has she filed a proper motion for clear and unmistakable error in the January 2005 decision. 

8.  The Veteran filed a petition to reopen service connection for depression on March 28, 2007.  The RO denied this claim in June 2007 and on appeal, the Board, denied the claim in an unappealed May 2011 decision finding that new and material evidence had not been received to reopen the claim.  

9.  In September 2012, the Veteran's representative submitted a claim for service connection, which was eventually granted by the Board in a November 2014 decision.  The RO erroneously assigned an effective date of March 28, 2007 based on the prior claim of service connection for depression that was finally denied by the Board in May 2011.


CONCLUSIONS OF LAW

1.  The November 1988 RO decision that denied entitlement to service connection for a hysterectomy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  There was no CUE in the November 1988 decision to deny service connection for a hysterectomy.  38 U.S.C.A. § 5109A (West 2002); 38 U.S.C. § 311 (West 1988); 38 C.F.R. § 3.105 (a) (2016); 38 C.F.R. §§ 3.304 (1988).

3.  The criteria for SMC based on loss of use of creative organ are not met.  38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).

4  The criteria for a rating higher than 10 percent for neurological manifestation of decreased sensation of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a rating higher than 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.100, Diagnostic Code 6847 (2016).

6.  The criteria for a compensable rating for left buttock cyst have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7805 (2016).

7.  The criteria for an effective date prior to March 28, 2007, for the grant of service connection for depression have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2011 regarding the increased rating claim for neurological impairment in the right lower extremity, sleep apnea, and residuals of cyst on the left buttock, as well the March 2013 letter regarding the original service connection claim for depression informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that she should submit evidence demonstrating the effect that her service-connected conditions had on employment, in that she was told that she could submit statements from employers as to job performance, lost time, or other information regarding how her condition affected her ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letters also provided the Veteran with information on how VA determines and assigns disability ratings and effective dates.  As such, the letters satisfied VA's duty to notify.  

It is also worth noting that regarding the depression claim, the Veteran is challenging the initial effective date for her depression assigned following the grant of service connection.  Because legally sufficient notice was provided in March 2013, and before the claim was initially adjudicated, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's service records, private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The RO also has provided her with VA examinations.  The examination reports adequately address all the necessary criteria for rating the claim.

As noted above, in November 2014, the Board remanded the case for examinations to address the severity of the Veteran's service-connected disabilities, and also to obtain additional records.  The directives of the Board's remand have been substantially complied with, in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Regarding the request for revision or reversal of the November 1988 final decision on the basis of clear and unmistakable error, VA's duties to notify and assist do not apply to these types of requests.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.

II.  Clear and Unmistakable Error

The Veteran's representative has submitted written statements asserting clear and unmistakable error (CUE) in a November 1988 rating decision that denied service connection for a hysterectomy.  Specifically, the Veteran's representative contends that the RO improperly denied service connection since the hysterectomy took place in service, which removed her uterus, cervix, and ovary.  See September 2015 statement.  He argues that since the Veteran had her uterus, cervix, and ovary prior to service, and underwent a procedure in service, which resulted in the loss of her uterus, cervix, and ovary, service connection should have been awarded.  Id.  He noted that while VA determined that the hysterectomy was remedial in nature in that she was shown to have a previous tubal pregnancy, the previous tubal pregnancy resulted in removal of the right fallopian tube.  Since the left tubal pregnancy was discovered in service, the Veteran's representative argues that the Veteran is entitled to the presumption of soundness upon entry, because no pregnancy and no total abdominal hysterectomy were noted at entrance into service.  The representative argued that the rigors of boot camp could have aggravated the tubal pregnancy; and that even if the left tubal pregnancy occurred prior to service, a hysterectomy did not exist prior to service. 

Pursuant to 38 C.F.R. § 3.105(a) , a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The November 1988 rating decision shows that service connection for hysterectomy was denied on the basis that the condition existed prior to service and that the hysterectomy the Veteran had in service was remedial.  Specifically it was noted that at the time of her entry into service she advised that she had a tubal pregnancy that resulted in the removal of one fallopian tube prior to service.  The record also reportedly showed that immediately upon entering service she complained about pain in that area.  The rating decision notes that in January 1977, she was noted to have undergone a left salpingo-oophorectomy with removal of the left tubal ectopic pregnancy, which resulted in an actual total abdominal hysterectomy.  Thus, the RO determined that this condition existed prior to service and that the surgery performed in service was of a remedial nature and not due to service.  As noted above, the Veteran did not appeal the November 1988 rating decision.  Therefore, the November 1988 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under the applicable regulations at the time of the November 1988 rating decision, the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 C.F.R. § 3.304 (1988).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Id.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  Id.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Id. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 353 (1988); 38 C.F.R. § 3.306 (a) (1988).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306 (b)(1) (1988).

The service treatment records show that on her entrance examination in September 1976 the Veteran had a normal clinical pelvic examination.  On her report of medical history, however, she stated that in April 1976 she had had a tubal pregnancy and had to have one of her fallopian tubes removed.  In January 1977, it was noted that the Veteran had had a normal period on January 10, 1977, then an onset of spotting and pelvic pain on January 26, 1977.  The pain increased in severity and she was referred to the gynecological clinic.  Upon hospitalization she gave a history of ectopic pregnancy in April 1976, which resulted in her right fallopian tube being removed at that time.  The Veteran underwent an operation on January 31, 1977, in which a total abdominal hysterectomy, left salpingo-oophorectomy was performed.  The operative findings were left tubal ectopic pregnancy with adhesions from left ovary to uterus, multicystic right ovary, and multiple adhesions, perihepatically.  

The Veteran and her representative have not demonstrated that there was any CUE in the November 1988 rating decision.  The Veteran's argument that the RO failed to apply the law in November 1988 is without merit.  As noted, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306 (b)(1) (1988).  The Veteran's representative asserts that the RO's denial of service connection on the basis of the hysterectomy in service being remedial was clearly and unmistakably erroneous, essentially, because prior to service, the Veteran had her uterus, cervix, ovary, and left fallopian tube, and these were removed in service.  However, there is no legal error with denying a service connection claim on the basis of a condition being remedial in nature if there is medical evidence of a pre-existing disability.  The Veteran's service treatment records show that the January 31, 1977 operative findings indicated that there was a left tubal ectopic pregnancy with adhesion from the left ovary to the uterus, multicystic right ovary, and multiple adhesions, perihepatically.  The RO reviewed this evidence and the evidence showing that immediately upon entering service in January 1977 she began to have pain in the area where she had previously had the fallopian tube removed, and determined that the condition pre-existed service.  While reasonable minds might differ on whether she, in fact, had a pre-existing left tubal pregnancy based on the findings in the service treatment records, a debatable issue does not amount to CUE.  Additionally, the Veteran's representative's assertion that the rigors of service could have aggravated the pre-existing left tubal pregnancy is a debatable argument.  The Veteran's disagreement with how the RO evaluated the facts does not amount to CUE.  

There is no doubt that in reviewing the evidence now, a medical opinion in November 1988 to resolve this relatively complex medical issue would have been helpful.  However, a breach of the duty to assist creates only an incomplete rather than an incorrect record.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (en banc); Elkins v. Brown, 8 Vet. App. at 396; Caffrey v. Brown, 6 Vet. App. at 383-84.  VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); see also Simmons v. Principi, 17 Vet. App. 104, 109 (2003) (failure to provide comprehensive medical examination could not, as a matter of law, serve to vitiate the finality of a prior rating decision on the basis of clear and unmistakable error).  

The evidence does not show that the correct facts were not before the RO at the time of the November 1988 decision, that the law was incorrectly applied, or that any undebatable error was committed so that reasonable minds could not differ that the November 1988 decision was fatally flawed.  Accordingly, the request for revision of the November 1988 rating decision based on clear and unmistakable error is denied. 

III.  Entitlement to SMC Based Upon the Loss of Use of a Creative Organ 

The Veteran seeks entitlement to SMC due to her hysterectomy.

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)(s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  Under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 (a) (1), SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.

Here, the Veteran seeks SMC based on her hysterectomy.  As determined herein, service connection for a hysterectomy based on CUE in a November 1988 rating decision is not warranted; thus a grant of SMC also is not warranted.

IV.  Effective Date for Grant of Service Connection for Depression

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. §  3.157. See 79 Fed.  Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015. Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

The Veteran's service connection claim for mental illness was originally denied in an August 2002 rating decision on the basis that there was no evidence of diagnosis or treatment.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

In March 2004 the Veteran submitted a petition to reopen a claim of service connection for depression (previously identified as a mental illness).  She underwent a VA examination in April 2004, in which the examiner offered a negative opinion.

In January 2005, the RO reopened the Veteran's claim finding that new and material evidence had been received on the basis of a present diagnosis, but denied the claim on the merits.  The Veteran did not appeal this decision.  Therefore, this rating decision is final, as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

The Veteran filed another petition to reopen service connection for depression in March 2007.  The RO denied this claim in June 2007 finding that new and material evidence had not been received to reopen the claim.  The Veteran appealed the RO's denial to the Board, which denied the claim in May 2011 finding that new and material evidence had not been received to reopen the claim.  The Veteran did not appeal the Board's decision.  Therefore this decision also became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In September 2012 the Veteran's representative asserted entitlement to service connection for depression.  The Veteran was provided with an examination in April 2013 in which the examiner related the Veteran's depression to her hysterectomy in service.  

The RO denied the service connection claim for depression in April 2013, finding that new and material evidence had not been received to reopen the claim.  The Veteran appealed the decision to the Board.  In November 2014, the Board granted service connection for depression.  The RO later implemented the Board's decision in a January 2015 rating decision, and assigned an effective date of March 28, 2007.  The effective date assigned appears to be in error, as the present claim on appeal was received in September 2012.  The previous claim in March 2007 was finally denied by the Board in May 2011.

The Board also denied service connection for PTSD in the May 2011 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a joint motion for partial remand filed by both parties to the case, setting aside that portion of the Board's May 2011 decision which denied service connection for PTSD and remanding that issue for further evidentiary development.  

The remainder of the May 2011 Board decision remained undisturbed.  The joint motion for partial remand specifically noted that the petition to reopen service connection for an acquired psychiatric disorder other than PTSD, to include depression, which the Board had denied in the May 2011 decision, was considered abandoned, as the Veteran had expressly stated that she did not want to appeal this issue. 

The Veteran's representative submitted a March 2013 statement that the issue of service connection for depression should not be considered as a separate claim, but rather as part of the Veteran's service connection claim for PTSD that was already on appeal, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board acknowledges that the Veteran has been diagnosed with multiple psychiatric disorders other than PTSD, including depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  However, the Board finds that the Clemons holding does not apply to the facts of this case, because, unlike Clemons, in this case, the Veteran's psychiatric disorders other than PTSD have already been finally adjudicated by the Board in May 2011.  As the Veteran did not appeal the Board's May 2011 denial of service connection for depression, this claim is considered abandoned.  

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than March 28, 2007 for the grant of service connection for depression.  In fact, as noted above, the RO actually assigned an effective date earlier than permissible under the law, given that the present appeal stems from a claim that was filed in September 2012. 

Accordingly, the claim for entitlement to an effective date prior to March 28, 2007 for service connection for depression is denied.

V.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his or her claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

A.  Right Lower Extremity Neurological Impairment

The Veteran's service-connected neurological manifestation of decreased sensation of the right lower extremity is presently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

An August 2010 VA physical therapy record notes trouble with ambulating and right leg pain.  It was noted that she had a walker after knee surgery.

A March 2011 private treatment record shows increased pain and discomfort radiating to the right leg.  Straight leg raising testing was positive at 50 degrees.  She had to use the walker for any distance.  Neurological motor function in the lower extremities was grossly intact, but she had some weakness in both dorsiflexion and plantar flexion power, as well as diminished sensation to light touch on either side, laterally, at the ankle and foot.

An August 2011 VA spine examination included some evaluation of the lower extremities.  She had 4 out of 5 strength in the hip flexors, knee extensors, and ankle dorsiflexors.  Sensation was intact to light touch equally bilaterally in L2 through S2 dermatomes.  An August 2011 VA general VA examination notes that the Veteran complained of reduced right lower extremity sensation with frequent falls.  She mentioned that her right knee continued to give away and that she had to use a mobile walker to ambulate.  Sensory examination showed numbness along the right leg and foot with decreased vibration, pain/ pinprick, and light touch sensation.  Muscle tone in the right lower extremity was normal.

In July 2015, the Veteran underwent a peripheral nerve condition examination.  It was noted that the Veteran had paralysis of the sciatic nerve; and also had diabetes.  She reportedly did not have any symptoms attributable to a peripheral nerve condition.  The reflex examination was normal.  Sensory examination in the lower extremities was decreased on the right lower leg/ ankle (L4/L5/S1) and foot toes (L5).  The Veteran's gait was slow and she used a walker constantly.  She reportedly had scars related to the right lower extremity but none of them were painful and/ or unstable, or involved a total area greater than 39 square cm or sq. inches.

A July 2015 VA spine examination notes the same sensory findings and also notes that the Veteran's right lower extremity sciatic nerve radiculopathy and numbness was mild.

These findings do not support a rating higher than 10 percent, as the evidence shows no more than mild incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  While the Veteran is competent to report symptoms in her right leg, she is not competent to conduct the necessary clinical testing to determine the severity of her symptoms as either mild or moderate.  The evidence shows that the Veteran has some weakness in her right lower extremity and has experienced frequent falls and uses a cane.  However, the Veteran has disabilities of the knees, which are not related to her right lower extremity weakness, which seem to account for some of the Veteran's impairment.  The August 2011 VA examination noted that the Veteran reported that her right knee would give away.  Meanwhile, muscle strength testing in the right lower extremity was normal in August 2011.  She also was found to have no muscle atrophy in the right extremity on examination in July 2015.  Muscle testing in July 2015 was normal on right knee extension, right ankle plantar flexion and she had some active movement against resistance in right ankle dorsiflexion.  Thus, while the Veteran uses a cane and has frequent falls, it does not appear to be related to her neurological impairment in the right leg. 

For these reasons, a rating higher than 10 percent for neurological manifestation of decreased sensation of the right lower extremity is not warranted.

B.  Sleep Apnea

The Veteran is rated as 50 percent disabled for sleep apnea since September 11, 2009.  Under 38 C.F.R. § 4.100, Diagnostic Code 6847, sleep apnea, which requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine, warrants a 50 percent rating.  In order to get the next higher rating of 100 percent, the evidence must show chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.

The evidence does not show that a 100 percent rating is warranted for sleep apnea.  In a March 2013 statement, the Veteran's husband, who indicated that he is a nursing aid, regarding her sleep apnea noted that she would fall asleep in public when people were speaking to her, and only slept about three to four hours each night, waking up every half hour.

An August 2011 VA examination notes that the Veteran reported that her sleep apnea had grown worse.  She noted that she would awaken if her mask would fall off during sleep and that she had frequent bouts of feeling "suffocated" when she did not have the mask.  She continued to have daytime fatigue with frequent bouts of short sleep.  Possible sleep apnea-related symptoms included daytime hypersomnolence, snoring, and sleep disruption.  It was noted that she had no history of respiratory failure or cor pulmonale.

The Veteran underwent a sleep apnea examination in July 2015.  It was noted that the Veteran required continuous medication for control of the sleep disorder, and the use of a continuous positive airway pressure (CPAP) machine.  She did not require the use of a breathing assistance device.  Other symptoms included persistent daytime hypersomnolence, snoring, and apneic episodes.  In addition, complications included that she was morbidly obese, and had bilateral inferior turbinate hypertrophy.  It was noted that a sleep study to confirm the diagnosis had been performed in 2008.

As these findings do not show that the criteria for a 100 percent rating for sleep apnea are met, a rating higher than 50 percent is not warranted.  

C.  Cyst of the Left Buttock.

The Veteran's cyst on the left buttock is rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Since the cyst was originally rated, effective May 11, 1998, the Rating Schedule criteria that addresses the evaluation of scars was revised twice.  The newest criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date. 73 Fed. Reg. 54,708 (Oct. 23, 2008).  The Veteran's present increased rating claim for the cyst stems from a claim for a TDIU that was filed in May 2011.  Thus, the revised criteria apply to the present claim. 

Under 38 C.F.R. § 4.118, scars including linear scars and other effects of scars are evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Any disabling effects not considered in a rating provided under diagnostic codes 7800-04 are evaluated under an appropriate diagnostic code.

The evidence of record does not show that a compensable rating is warranted for the left buttock cyst.  

An August 2011 VA examination notes that the Veteran mentioned that she had no problems with the buttock cyst.  No symptoms were noted on physical examination of the skin.  The diagnosis was left buttock cyst, resolved.  

A July 2015 VA examination report shows that the Veteran did not know where the lesion was and the examiner could not find a scar on examination.

Based on these findings a compensable rating for cyst on the left buttocks is not warranted.

D.  Extraschedular Rating

The rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The evidence shows the Veteran's right lower extremity neuropathy involves weakness and decreased sensation, which is considered under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran's sleep apnea requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine, which is contemplated under 38 C.F.R. § 4.100, Diagnostic Code 6847.  In addition the Veteran's buttock cyst, which has reportedly resolved, is appropriately considered under the skin codes.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The motion to revise the November 1988 rating decision denying service connection for a hysterectomy on the basis of CUE is denied.

Entitlement to special monthly compensation for loss of use of creative organ is denied.

Entitlement to an increased rating higher than 10 percent for neurological manifestation of decreased sensation of the right lower extremity is denied.

Entitlement to an increased rating higher than 50 percent for sleep apnea is denied.

Entitlement to a compensable evaluation for cyst of the left buttock is denied.

Entitlement to an effective date prior to March 28, 2007 for the grant of service connection for depression is denied.



REMAND

A.  Lumbar Spine 

The Veteran was last evaluated for her lumbar spine disability in July 2015.  Since then, the United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Accordingly, further examination of the Veteran's lumbar spine disability is warranted prior to an appellate decision in this case.  In addition, updated treatment records should be obtained, as the last treatment records in the file are dated in October 2015.

B.  Allergic Rhinitis/ Chronic Rhino-Sinusitis.

The Veteran presently has a 30 percent rating for allergic rhinitis/ chronic rhino-sinusitis, effective March 28, 2007, under 38 C.F.R. § 4.97, Diagnostic Codes 6522- 6514.  She was last evaluated for compensation and pension purposes for her disability in August 2011.  Since that time, she has stated that her rhinitis has worsened.  See, e.g.,  July 2015 pulmonary diagnostic study report at the Memphis VAMC.  As the severity of the Veteran's allergic rhinitis/ chronic rhino-sinusitis has potentially worsened since it was last evaluated more than five years ago, another examination is warranted.

C.  Depression.

The Veteran is presently rated as 50 percent disabled for depression under 38 C.F.R. § 4.130, Diagnostic Code 9434.  She was last evaluated for compensation and pension purposes for her depression in April 2013.  Since that time she has stated that her depression symptoms have increased.  See, e.g., September 4, 2015 mental health note from the Memphis VAMC.  As the severity of the Veteran's depression has potentially worsened since it was last evaluated more than three years ago, another examination is warranted to resolve the Veteran's claim.

D.  Bilateral Knees

As stated in the prior remand in November 2014, the Veteran seeks service connection for disabilities of the knees, which she contends are secondary to her service-connected back disability.  An examination and opinion was provided in March 2012, in which the examiner addressed whether the knee disabilities were caused by the service-connected back disability.  However, the opinion did not address whether the knee disabilities were aggravated by the service-connected back disability.  Thus, the case was remanded in November 2014.

Thereafter, in July 2015 an examination was provided; but the examiner still only addressed whether the Veteran's bilateral knee disabilities were caused by the Veteran's back disability.  The examiner also cited the wrong standard of aggravation, noting that the Veteran's bilateral knee disability clearly and unmistakably pre-existed service and was not aggravated therein.  The determinative issue in this case is whether the Veteran's knees were aggravated by her service-connected back disability, not by her military service.  Therefore, this matter must be remanded again.

E.  TDIU and DEA benefits under 38 U.S.C.A. § Chapter 34

Finally, regarding the issue of whether the Veteran was considered unemployable prior to April 9, 2010, the unresolved issues on appeal could potentially affect this matter.  In addition, the issue of entitlement to an effective date earlier than August 24, 2011 for the assignment of basic eligibility to Dependents Educational Assistance under 38 U.S.C.A. § Chapter 35 is considered inextricably intertwined with the issues being remanded herein.  Accordingly, the Veteran's other claims must be addressed by the RO prior to the Board's consideration of the claim for an earlier effective date for TDIU and Dependents Educational Assistance presently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the back, allergic rhinitis, rhino-sinusitis, depression, and knee disabilities from the Memphis VAMC dated from October 2015 to present.

2.  Ask the Veteran to identify any additional, recent treatment she has received for her back, rhinitis/ sinusitis,  depression, and knee disabilities.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning her claim.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the lumbar spine disability.  The VBMS file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the lumbar spine.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

As to any intervertebral disc syndrome associated with the disability of the lumbar spine, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the allergic rhinitis/ chronic rhino-sinusitis.  The VBMS file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected  allergic rhinitis/ chronic rhino-sinusitis.

Specifically the examiner must address whether the Veteran has the following:

(a)  allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides, or; 

(b) allergic rhinitis with complete obstruction on one side, or; 

(c)  allergic rhinitis with polyps.

(d)  sinusitis that is detected by x-ray only; or

(e)  one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; 

(f)  three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; 

(g)  three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; 

(h)  more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, or;  

(i)  following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Note: an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the depression.  The VBMS file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected depression, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected depression.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused by the Veteran's depression.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason. 

6.  Return the Veteran's claims file to the examiner who provided the July 2015 VA examination and opinion addressing the Veteran's bilateral knee disabilities.  If this examiner is no longer available to complete an addendum to the opinion, the Veteran should be scheduled for a new VA examination by an orthopedist to ascertain the origins or etiology of her bilateral knee disabilities.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that her bilateral knee disabilities were caused by her back disability, to include from any weakness in the legs due to her back disability causing her to fall.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that her bilateral knee disabilities were aggravated (meaning chronically worsened) by her back disability.   If so, please state, to the extent possible, the baseline level of severity of the bilateral knee disabilities before the onset of aggravation.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, readjudicate the claims currently on appeal with consideration of all relevant evidence added to the record since the last July 2015 Supplemental Statement of the Case.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


